PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/425,499
Filing Date: 29 May 2019
Appellant(s): T-Mobile USA, Inc.



__________________
Logan J. Brown (58,290)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed May 29, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant basically argues that the Final Office Action (dated November 22, 2021) fails to provide an articulated reasoning with rational underpinning for all of the claim elements.  

Appellant argues, regarding claim 12, that the prior art of record fails to teach or suggest at least “an application server of an [IMS] of a cellular network” receives a “request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application,” because, in the LaBauve reference, the request is made to a VoIP system that is separate and apart from a cellular network and, therefore, LaBauve lacks any disclosure of an application server of an IMS of a cellular network that generates affiliations between a number of a UE and another number, belonging to an application of the same UE.  Further, Appellant argues, no such request is made to an IMS of a cellular network in the Reddy reference, and does not even relate to an IMS of a cellular network handling “an affiliation for the telephone number associated with the application and a telephone number associated with a UE,” since the same number is utilized for both systems in Reddy.  As such, combining the LaBauve and Reddy references would teach using the same telephone number for both the VOIP system of LaBauve, and would not teach or suggest “an application server of an [IMS] of a cellular network” receives a “request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application.” (see Appeal Brief filed May 23, 2022 pages 8-12)

Examiner respectfully disagrees. LaBauve provides, upon the initiation of a call from a dual-mode cellular phone, the cellular network (and/or a component thereof) may be configured to store the dialed number and/or substitute a predetermined number for the dialed number, wherein the predetermined number may be associated with a VoIP provider's system.  Further, the VoIP system identifies the calling number (for instance, by parsing the calling number field in a call setup message); and determines that the calling number is the cellular number of a handset that also has a number associated with the VoIP system. The VoIP system looks up the associated VoIP number. The VoIP switch might also swap a first calling number (which might be associated with the cellular system) of the dual mode phone with a second calling number (which might be associated with the VoIP system), e.g., prior to connecting the call (e.g., transmitting a call setup message to the PSTN, etc.) (see paragraphs 36, 77, 78, 102 and 13).  Therefore, in order to retrieve associated phone numbers between the cellular network and VoIP system, for example, the VoIP system, and/or gateway or switch associated therewith, is instructed to affiliate the cellular number with a VoIP number for further or future call processing. 
Additionally, the call may be routed (e.g., via the PSTN) to the VoIP provider's system, which may be configured to obtain (perhaps from an application server) the original dialed number and/or to route the call (e.g., via the PSTN) to the original dialed number.  The system 200 may also include one or more application servers 255. The application server(s) 255 may be used to provide advanced functionality in a cellular network, WIN and/or AIN (see paragraphs 36 and 45).  Therefore, LaBauve teaches at least an application server in a cellular system.
With regards to Appellants arguments that Reddy fails to teach “request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application.”  As discussed above, as well in the Final Office Action dated November 22, 2021, the LaBauve reference discloses this feature.  However, LaBauve fails to specifically disclose “an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network.” LaBauve is then modified by Reddy to teach “an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). LaBauve discloses a system configured to associate the telephone number associated with the VoIP application and a telephone number associated with a UE that is storing the application, therefore, the Reddy reference does not need to show or disclose the feature related to the IDs affiliation.  Reddy teaches a system that allows user devices to communicate with an application server, such as one that is located in a third party controlled environment or that can be hosted by the cellular services provider, where a client OTT application is initiated on a handset, such as in conjunction with an associated OTT server, carrier core network components, a session server, a VOIP/IMS server, an auto configuration server, a business support system, an operation support system or other suitable systems, and a network access type is determined, such as an LTE or WiFi network, reading on the claimed “an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network,” (see paragraphs 17 and 36).
Reddy is directed to the implementation of the application server and the associated VoIP system in an IMS system residing in the same provider cellular core network and also making or receiving application’s calls through the cellular voice network using a native dialer/client (VoLTE client 112), or through the cellular network or a wireless data network, using OTT client or VoWiFi client can be combined with the invention of LaBauve which are directed to associating and substituting the mentioned IDs and thereby reads on all the claim limitations. Similarly, the associating and substituting the mentioned IDs of LaBauve can be combined with the invention of Reddy, and therefore reads on the claimed “receiving a request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application.”

Appellant further argues that the prior art of record fails to teach “an application server of an [IMS] of a cellular network” receives a “request to generate an affiliation for the telephone number associated with the application and a telephone number associated with a UE that is storing the application,” because the combination of LaBauve and Reddy would require substantial reconstruction and redesign to perform the operations of the VOIP system at the IMS of a cellular system (e.g., which portions of a cellular system would need to perform which operations to accomplish the functionality in a cellular system) or to change the operations of Reddy to affiliate and utilize different phone numbers for calls via different systems, which would change the principles of operation of the references.  Also, Appellants argue that Examiner dissected the claims into separate portions and treated those portions in isolation.  (see Appeal Brief filed May 23, 2022, pages 12-14).

Examiner respectfully disagrees. The claims were not dissected individually, but were analyzed as a whole, wherein both LaBauve (see abstract) and Reddy (see abstract) handsets with clients/applications that may be launched, and a system to support call processing to complete the call using a VOIP or cellular environment.  LaBauve discloses the claim features except an IMS server in the cellular network.  Both LaBauve (see paragraph 45) and Reddy (see paragraphs 17 and 31) provide a system with application servers.  In the LaBauve reference, the one or more application servers provide advanced functionality in the cellular network, and communicated with the VoIP switch (see paragraphs 45 and 46), therefore for disclosing an application server in a cellular network.  The Reddy reference is effectively incorporated to teach that one of the application servers of the system include an IMS server (see paragraphs 17 and 31), wherein the client can be configured by a VOIP/IMS server, and therefore disclosing an IMS server.

Appellant argues, regarding claim 1, that the prior art of record fails to teach or suggest at least “an instruction to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network to create an affiliation between the first phone number and the second phone number,” because, no such request is made to an IMS of a cellular network in the Reddy reference, and does not even relate to an IMS of a cellular network handling “an affiliation for the telephone number associated with the application and a telephone number associated with a UE,” since the same number is utilized for both systems in Reddy.  As such, combining the LaBauve and Reddy references would teach using the same telephone number for both the VOIP system of LaBauve, and would not teach or suggest “an instruction to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network to create an affiliation between the first phone number and the second phone number.” (see Appeal Brief filed May 23, 2022 pages 14-16)

Examiner respectfully disagrees. LaBauve provides, upon the initiation of a call from a dual-mode cellular phone, the cellular network (and/or a component thereof) may be configured to store the dialed number and/or substitute a predetermined number for the dialed number, wherein the predetermined number may be associated with a VoIP provider's system.  Further, the VoIP system identifies the calling number (for instance, by parsing the calling number field in a call setup message); and determines that the calling number is the cellular number of a handset that also has a number associated with the VoIP system. The VoIP system looks up the associated VoIP number. The VoIP switch might also swap a first calling number (which might be associated with the cellular system) of the dual mode phone with a second calling number (which might be associated with the VoIP system), e.g., prior to connecting the call (e.g., transmitting a call setup message to the PSTN, etc.) (see paragraphs 36, 77, 78, 102 and 13).  Therefore, in order to retrieve associated phone numbers between the cellular network and VoIP system, for example, the VoIP system, and/or gateway or switch associated therewith, is instructed to affiliate the cellular number with a VoIP number for further or future call processing. 
Additionally, the call may be routed (e.g., via the PSTN) to the VoIP provider's system, which may be configured to obtain (perhaps from an application server) the original dialed number and/or to route the call (e.g., via the PSTN) to the original dialed number.  The system 200 may also include one or more application servers 255. The application server(s) 255 may be used to provide advanced functionality in a cellular network, WIN and/or AIN (see paragraphs 36 and 45).  Therefore, LaBauve teaches at least an application sever in a cellular system.
Reddy is directed to the implementation of the application server and the associated VoIP system in an IMS system residing in the same provider cellular core network and also making or receiving application’s calls through the cellular voice network using a native dialer/client (VoLTE client 112), or through the cellular network or a wireless data network, using OTT client or VoWiFi client can be combined with the invention of LaBauve which are directed to associating and substituting the mentioned IDs and thereby reads on all the claim limitations. Similarly, the associating and substituting the mentioned IDs of LaBauve can be combined with the invention of Reddy, and therefore reads on the claimed “[send] an instruction to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network to create an affiliation between the first phone number and the second phone number.”

Appellant also argues that the prior art of record fails to teach “an instruction to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network to create an affiliation between the first phone number and the second phone number,” because the combination of LaBauve and Reddy would teach or suggest using the same telephone number (as taught by Reddy) for both the VoIP system of LaBauve and the cellular network. Also, Appellants argue that Examiner dissected the claims into separate portions and treated those portions in isolation.  Further, the combination of LaBauve and Reddy would require substantial reconstruction and redesign to perform the operations of the VOIP system at the IMS of a cellular system (e.g., which portions of a cellular system would need to perform which operations to accomplish the functionality in a cellular system) or to change the operations of Reddy to affiliate and utilize different phone numbers for calls via different systems, which would change the principles of operation of the references.  Also, Appellants argue that Examiner dissected the claims into separate portions and treated those portions in isolation.  (see Appeal Brief filed May 23, 2022, pages 16-18)

Examiner respectfully disagrees.  The claims were not dissected individually, but were analyzed as a whole, wherein both LaBauve (see abstract) and Reddy (see abstract) include handsets with clients/applications that may be launched, and a system to support call processing to complete the call using a VOIP or cellular environment.  LaBauve discloses all the claim features except an IMS server in the cellular network.  Both LaBauve (see paragraph 45) and Reddy (see paragraphs 17 and 31) provide a system with application servers.  In the LaBauve reference, the one or more application servers provide advanced functionality in the cellular network, and communicated with the VoIP switch (see paragraphs 45 and 46), therefore  disclosing an application server in a cellular network.  The Reddy reference is effectively incorporated to teach that one of the application servers of the system include an IMS server (see paragraphs 17 and 31), wherein the client can be configured by a VOIP/IMS server, and disclosing an IMS server.  Therefore, the combination of LaBauve and Reddy would not require that only a single number is used.

Appellant argues, regarding claim 8, that the prior art of record does not teach or suggest “receiving an instruction to operate in a data mode; identifying a second phone number associated with the UE; and sending a notification to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network including an indication that the application is operating in the data mode and a Session Initiation Protocol (SIP) registration that identifies the first phone number with the user account,” because the data mode in LaBauve us served by the VoIP system.  Also, no such notification is sent to an IMS of a cellular network in the Reddy reference, because the same number is utilized for both systems.  Further, the Kumar reference does not address these features as well. (see Appeal Brief filed May 23, 2022, pages 19-21)

Examiner respectfully disagrees. With regards to Appellants arguments that LaBauve fails to teach “an IMS of a cellular network,” and that Reddy fails to teach “a notification sent to an IMS of a cellular network.”  As discussed above, in the Final Office Action dated November 22, 2021, the LaBauve reference does not disclose this notification feature.  However, LaBauve fails to specifically disclose “an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network.” LaBauve is then modified by Reddy to teach “an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). LaBauve discloses a system configured to associate the telephone number associated with the VoIP application and a telephone number associated with a UE that is storing the application, therefore, the Reddy reference does not need to show or disclose the feature related to the IDs affiliation.  Reddy teaches a system that allows user devices to communicate with an application server, such as one that is located in a third party controlled environment or that can be hosted by the cellular services provider, where a client OTT application is initiated on a handset, such as in conjunction with an associated OTT server, carrier core network components, a session server, a VOIP/IMS server, an auto configuration server, a business support system, an operation support system or other suitable systems, and a network access type is determined, such as an LTE or WiFi network, reading on the claimed “an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network,” (see paragraphs 17 and 36).  Further, in the LaBauve reference, the one or more application servers provide advanced functionality in the cellular network, and communicate with the VoIP switch (see paragraphs 45 and 46), therefore for disclosing an application server in a cellular network.  The Reddy reference is effectively incorporated to teach that one of the application servers of the system include an IMS server (see paragraphs 17 and 31), wherein the client can be configured by a VOIP/IMS server, therefore disclosing an IMS server.  The Kumar reference is incorporated to teach the claimed feature of “send login information associated with a user account to a login server associated with the application” (see fig, 1, and paragraphs 77-81), and not the features of “sending a notification to an Internet Protocol (IP) Multimedia Subsystem (IMS) of a cellular network including an indication that the application is operating in the data mode and a Session Initiation Protocol (SIP) registration that identifies the first phone number with the user account.”







For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAIME M HOLLIDAY/Examiner, Art Unit 2641                                                                                                                                                                                                        
Conferees:
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641      

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        




                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.